IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43580

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 468
                                                )
       Plaintiff-Respondent,                    )   Filed: April 5, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
ROBERT C. VANDECOEVERING,                       )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Christopher S. Nye, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of seven years, for sexual abuse of a child under sixteen
       years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Andrea W. Reynolds, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Robert C. Vandecoevering pled guilty to sexual abuse of child under the age of sixteen
years. Idaho Code § 18-1506(1). The district court sentenced Vandecoevering to a unified term
of fifteen years with seven years determinate. Vandecoevering appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-


                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Vandecoevering’s judgment of conviction and sentence are affirmed.




                                                   2